DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/3/22.  The applicant argues the inventions overlap in scope, they may be used together, and they are found in the same classification.  The applicant should note that even though they overlap and may be similar group II has a nut not found in group I.  Also, merely because they may be used together presents no evidence of being the same invention.  Regarding being in the same subclass, the applicant should note that E04B1/40 contains 1,149 references which vary drastically from one another.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first back flange brace and the second back flange brace must be labeled in the drawings or their feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “underlie the rigid rod connector” which is unclear as to if the lower flange is beneath the rod, as in beneath the end of the rod.  The claim will be examined as best understood.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. US 2006/0213136 to Lin.
Regarding claim 1, Lin discloses a tie comprising a connector (fig. 2: 1) including a building component connector (11 and 12) and a rigid rod connector (fig. 2: 19 and passage 20 to 7, fig. 1), the rod connector configured to attach a rod, the connector having first and second back flanges (11 and 12), free of direct connection to one another (see gap shown in fig. 2 between walls 11 and 12), a washer (18) configured to attach to the connector and the washer having two (first and second) back flange braces (see left and right ends of 18) to inhibit the flanges from moving relative to one another.
Regarding claim 2, the back flange braces inhibit the back flanges from rotating relative to one another.
Regarding claims 3 and 4, the back flange braces are two (first and second ends) and spaced apart from each other.
Regarding claim 5, the connector has a first and second rib (fig. 2: 28) extending from the back flanges to engage the back flange braces.
Regarding claim 7, the back flanges have notches (28) and the washer includes projections (at ends of 18) to be received by the notches to inhibit movement of the back flanges.
Regarding claim 8, the washer includes an upper flange (fig. 2: 22) configured to overlie a rod connector and a lower flange 26) inherently capable of underlying a rod connector.
Regarding claim 9, a rigid rod is disclosed (anchor bolt 33, fig. 13).
Regarding claim 10, a hold down (fig. 13: 34) is disclosed for attaching to the rigid rod.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2006/0213136 to Lin.
Regarding claim 6, the back flange braces do not have a slot for receiving the ribs, but the ribs have a slot for the back flange braces (fig. 2: see 18 fitted within slot of 28).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to change the shape of the slot and ribs because a change in shape is within the level of ordinary skill in the art absent persuasive evidence that the particular configuration is significant (see MPEP 2144.04 (IV) (B).  Using a slotted brace with a non slotted rib (as a reversal in connection shapes) would have been an obvious design choice since both structures are disclosed and usable together.  This would have been an obvious design choice.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633